WARRANT AMENDMENT AGREEMENT

This Warrant Amendment Agreement, dated July 9, 2018 (this "Agreement"), is made
and entered into by and among HypGen, Inc., a Nevada corporation, formerly known
as Mega Bridge Inc. (the "Company"), and certain warrant holders of the Company
which are named on the signature page to this Agreement (together, the "Amending
Parties"), with respect to the following facts:

A. On or about June 28, 2017, the Company entered into an Asset Assignment
Agreement (the “Assignment Agreement”) with Richard L. Chang Holding’s, LLC, a
Nevada limited liability company (“Holdings LLC”), pursuant to which Holdings
LLC contributed certain Patent Assets to the Company with the expectation that
the Company would raise sufficient capital to develop the Patent Assets;

B. Pursuant to the Assignment Agreement, Holdings LLC has a right of reversion
to receive the Patent Assets back from the Company in the event that the Company
failed to raise a minimum of $1,000,000 in equity financing on or before June
28, 2018, and the Company has failed to raise the equity;

C. Holdings LLC has agreed to waive the right of reversion under the Assignment
Agreement provided that (i) the Amending Parties agree to amend the Common Stock
Purchase Warranted dated June 28, 2017 (the “Warrant”) issued to each of them to
reduce the number of warrant shares; and (ii) the Company raises a minimum of
$1,000,000 in equity financing on or before June 28, 2019.

D. The Amending Parties are entering into this Agreement to, among other things,
induce Holdings LLC to waive the right of reversion and provide the Company with
an opportunity to raise equity financing.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound, the parties hereto agree as follows:

1.               Warrant Amendment. Each of the Amending Parties hereby agrees
that the Warrant issued to him/it is amended as follows:



Register Warrant Holder: Date of Issuance: Warrant Shares: Reduction of Number
of Warrant Shares: New Number of Warrant Shares: New Aggregate Exercise Amount:
Dr. McCoy Moretz 6.28.17 10,000,000 5,000,000 5,000,000 $0.25 * 5,000,000 =
$1,250,00 SD Law Group APC 6.28.17 10,000,000 5,000,000 5,000,000 $0.25 *
5,000,000 = $1,250,00

 

The Warrant shall remain in full force and effect as amended hereby, and the
date of issuance of each Warrant shall remain June 28, 2017.

   

 

 

2.               Representations by the Amending Parties. Each of the Amending
Parties has full right, power and authority to execute, deliver and perform this
Agreement and to carry out the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by the Amending Parties and
constitutes a valid, binding obligation of the Amending Parties, enforceable
against each in accordance with its terms (except as such enforceability may be
limited by laws affecting creditor's rights generally). Each of the Amending
Parties acknowledges and agrees that legal counsel for the Company has not
represented the interests of the Amending Parties with respect to this Agreement
and each of the Amending Parties has had the opportunity to discuss this
Agreement with their own legal counsel and each Amending Party has made an
independent decision to enter into this Agreement.

3.               Further Assurances. Each party to this Agreement will use his
or its commercially reasonable efforts to take all action and to do all things
necessary, proper, or advisable in order to consummate and make effective the
transactions contemplated by this Agreement.

4.               Amendment and Waiver. Any term, covenant, agreement or
condition of this Agreement may be amended, with the written consent of the
Company and the Amending Parties, or compliance therewith may be waived (either
generally or in a particular instance and either retroactively or
prospectively), by one or more substantially concurrent written instruments
signed by the Company and the Amending Parties.

5.               Survival of Agreements, Representations and Warranties, etc.
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement.

6.               Successors and Assigns. This Agreement shall bind and inure to
the benefit of and be enforceable by the Company and the Amending Parties, and
their respective successors and assigns.

7.               Governing Law. This Agreement (including the validity thereof
and the rights and obligations of the parties hereunder and thereunder) and all
amendments and supplements hereof and thereof and all waivers and consents
hereunder and thereunder shall be construed in accordance with and governed by
the internal laws of the State of Nevada without regard to its conflict of laws
rules.

8.               Miscellaneous. This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof. This Agreement may be
executed in any number of counterparts and may be delivered by facsimile
transmission or electronic mail in portable document format or other means
intended to preserve the original graphic content of a signature. Each such
counterpart shall constitute an original but all such counterparts shall
together constitute but one and the same instrument.

 2 

 

 

9.               Effectiveness of Agreement. Notwithstanding any other provision
contained herein, this Agreement shall become effective, and the obligations of
the Company and Amending Parties contained herein shall arise only upon, the
execution of this Agreement by all of the Amending Parties.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

HypGen, Inc.

 

By: /s/ Richard L. Chang

Richard L. Chang

Director

 



 

Amending Parties:

 

 

/s/ Dr. McCoy Moretz

Dr. McCoy Moretz

 

 



SD Law Group APC

 

 

By: /s/ Steven J. Davis

Steven J. Davis, President

 



[Signature Page to HypGen, Inc. Warrant Amendment Agreement]

 



 3 

 

 

 